DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-6, in the reply filed on November 4, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 4, 2021.
Claim Objections
Claim 3 is objected to because of the following informalities: “and” in line 1 should be replaced by --further--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “and” in line 1 should be replaced by --further--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “the” in line 2 should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dirusso et al. (“Dirusso” US 20060041188).
	Regarding claims 1-5, Dirusso discloses a medical tool, comprising:
	(claim 1) a rotatable hollow tube (40), defining a working channel therein (the 4 lobe-shaped lumen defined by the walls of tube 40) for insertion of a medical instrument into a cavity of a patient body ([0006]); and
	one or more electrical wires (88) that traverse the working channel for exchanging electrical signals with one or more electronic devices located at a distal end of the rotatable hollow tube ([0052]);
	wherein the working channel has a non-circular cross section for passing both the medical instrument and the one or more electrical wires (see Fig. 3B, the cross section being a 4 lobe shape), and to allow rotation of the rotatable hollow tube relative to the medical instrument located inside the working channel in the presences of the one or more electrical wires (channel 84 within the 4 lobe-shaped lumen is defined by a circular sidewall as shown in Figs. 3A-D and extends from an instrument inlet 32 to the distal end 20 of the endoscope 10, thus allowing relative rotation between a medical instrument in the working channel and the remainder of the endoscope 10);
	(claim 2) wherein the cavity comprises a nasal cavity (The nasal cavity is functionally recited. Endoscopes are commonly used in the nasal cavity. Figs. 7A-B show the endoscope being used through a patient’s urethra, thus indicating the device is sized to be inserted into the nasal cavity.), and wherein the medical instrument is a surgical tool (channel 84 discloses a working instrument inlet 32 at the proximal end in [0043], thus indicating an intent to receive a surgical tool; it is noted that the medical instrument is only functionally recited and thus is not required to be positively recited in the prior art);
	(claim 3) further comprising a rotatable knob (16) (the endoscope 10 is rotatable by the user, thus the knob being rotatable), which is configured to rotate at least one of the rotatable hollow tube and the 
	(claim 4) wherein the rotatable knob is configured to rotate over a range of rotation angles between 0 degrees and 180 degrees in at least one of clockwise and counterclockwise directions (the user can rotate the endoscope 10 in a range of 0 degrees to 180 degrees in both clockwise and counterclockwise directions); and
	(claim 5) further comprising one or more pull wires (23, 24, 25, 26), each having a first end coupled to the distal end ([0062]) and a second end coupled to a deflection mechanism (17) for deflecting the distal end by pulling the one or more pull wires ([0062] discloses at two of pull wires 23, 24, 25, 26 being connected to the deflection mechanism to control movement orthogonal to the movement controlled by knob 16) (“Deflection mechanism” is being interpreted under 112(f).  Applicant discloses deflection mechanism as a gear that rotates to control the pull wires. Dirusso does not disclose the specific structure of deflection mechanism 17, but deflection mechanism 17 is used to similarly control the pull wires.  Therefore, examiner consider the deflection mechanism 17 of Dirusso to be a functionally equivalent structure under 112(f).), wherein the rotatable hollow tube comprises retainers (64) configured to couple between the hollow tube and the deflection mechanism so as to prevent twisting of the one or more pull wires around a component of the medical tool (see Fig. 3D).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DiRusso as applied to claim 1 above, and further in view of Johnson et al. (“Johnson” US 20160022352).
	Regarding claim 6, DiRusso discloses the medical tool according to claim 1, but not wherein the one or more electrical wires comprise a braid of electrical wires.
	However, Johnson discloses using braided electrical wires instead of a single wire in a medical device ([0063]).
	One having ordinary skill in the art at the time of applicant’s effective filing date would have combined the braided electrical wire taught by Johnson for the single wire taught by DiRusso because the braided wire provides improved electrical conduction, higher tensile strength, smaller diameter, and higher flexibility (Johnson, [0063]).  The motivation for the modification would have been to improve on the device of DiRusso by making the device smaller in diameter, stronger, and more kink resistant (Johnson, [0063]).  Though Johnson is not the same field of endeavor, it does pertain to the benefits of braided electrical wires over non-braided electrical wires in medical devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771